Citation Nr: 9914044	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim on 
appeal.  The veteran who had active service from September 
1967 to May 1970, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The veteran was involved in combat.

2.  The veteran was involved in minesweeping operations.

3.  The veteran has been diagnosed with PTSD, based in part, 
on participating in minesweeping operations, with the 
resultant loss of life and injury to people whom the veteran 
knew.


CONCLUSION OF LAW

Resolving the benefit-of-the-doubt in the veteran's favor, 
PTSD was incurred in service. 38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. §§  3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in August 1998, reopened the veteran's claim of 
entitlement to service connection for PTSD, determining that 
new and material evidence had been submitted since the prior 
denial in July 1997.  This evidence included statements from 
the veteran's brother and cousin, both of whom served with 
him in Vietnam, and a May 1998 VA examination report which 
included a diagnosis of PTSD.  The Board agrees that new and 
material evidence has been presented and the veteran's claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

Additionally, the Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board notes that the veteran requested a 
personal hearing at the RO, and that this request has not 
been met, nor is it clear that the request was withdrawn, 
despite the service representative's statement in the March 
1999 form 646 that "no hearing was requested."  However, in 
view of the fact that the Board finds that service connection 
is warranted for PTSD, VA's failure to schedule the requested 
hearing does not result in prejudice to the veteran.  The 
Board is satisfied that, in all other respects, the duty to 
assist the veteran has been met. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran is seeking service connection for PTSD, which he 
attributes to his military service experiences in Vietnam.  
VA regulations recognize that symptoms attributable to PTSD 
often do not appear in service.  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).  Where the claimed stressor is not related 
to combat, "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran's service medical records noted no complaints of 
or treatment for a psychiatric disorder.  His separation 
examination report noted no psychiatric abnormality and he 
denied a history of frequent trouble sleeping, frequent or 
terrifying nightmares, or nervous trouble of any sort.  The 
veteran did, however, report a history of "depression or 
excessive worry."

The veteran's service personnel records indicate that his 
military occupational specialty (MOS) was that of a tractor 
operator and combat engineer, attached to B Company, 19th 
Engineer Battalion, while in Vietnam.  The awards and 
decorations listed on his DD 214 and elsewhere in his service 
records, do not indicate that the veteran was involved in 
combat.  However, the veteran has submitted statements from 
his brother and his cousin, both of whom served with the 
veteran in Vietnam, and who stated that the veteran was 
involved in combat.  The veteran's cousin asserted that the 
veteran "was one of the men who came out voluntarily to the 
rescue," following an ambush.  The veteran included a 
commendation record confirming that his cousin was attached 
to B Company, 19th Engineer Battalion, during much of the 
same period as the veteran, and that his cousin was awarded 
the Army Commendation Medal for Heroism.

In addition, reports from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) confirmed that in January 
1969, B Company was involved in two nighttime ambush patrols 
that resulted in one friendly wounded.  A casualty list 
indicated that Ronald L. Eidson was killed by a mine in July 
1969.  USASCRUR further confirmed that in an unspecified 
month between August and October 1969, B Company was involved 
in minesweeping, with the loss of two lives and twenty 
wounded.  Finally USASCRUR reported that in December 1969, an 
element of B Company was ambushed, resulting in the loss of 
two U.S. lives and eight wounded.  Based on the above 
evidence, the Board finds that the veteran was involved in 
combat.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).

A May 1998 VA examination report contained a diagnosis of 
PTSD.  The examiner did not specifically identify the 
stressors supporting the diagnosis, merely noting that the 
veteran reported a number of stressors including "mines 
killed most of the people he knew."  As noted above, 
USASCRUR has confirmed that the veteran's Company was 
involved in minesweeping, resulting in a number of deaths and 
injuries from landmines, and the veteran has indicated that 
he knew Ronald L. Eidson, and was present in the unit when he 
was killed by a landmine in July 1969.  The veteran submitted 
a record which verifies that Pfc. Eidson was killed on 
July 11, 1969, from fragment wounds received on a 
minesweeping mission.

In light of the fact that the veteran was involved in combat, 
and the diagnosis of PTSD linked, in part to participating in 
minesweeping operations and the resultant deaths and injuries 
from mines to people the veteran knew, a reasonable doubt 
arises as to whether the veteran's PTSD was incurred in 
service.  Under 38 C.F.R. § 3.102, when reasonable doubt 
arises, "such doubt will be resolved in favor of the 
claimant."  Accordingly, it is the opinion of the Board that 
reasonable doubt is to be resolved by upholding the veteran's 
claim for entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is established.




		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

